2021 IL 126730



                                           IN THE
                                 SUPREME COURT
                                              OF
                            THE STATE OF ILLINOIS




                                     (Docket No. 126730)

     CLIFTON ARMSTEAD, Appellant, v. NATIONAL FREIGHT, INC., et al., Appellees.


                               Opinion filed December 16, 2021.



          JUSTICE OVERSTREET delivered the judgment of the court, with opinion.

          Justices Garman, Theis, and Michael J. Burke concurred in the judgment and
       opinion.

          Chief Justice Anne M. Burke concurred in part and dissented in part, with
       opinion, joined by Justice Neville.

          Justice Carter took no part in the decision.



                                           OPINION

¶1         The instant action arises from a March 6, 2015, vehicular collision at the
       entrance to a truck terminal located in Minooka, Illinois. Plaintiff, Clifton
     Armstead, in the course of his employment as a semitruck driver with
     Pennsylvania-based Manfredi Mushroom Companies, Inc. (Manfredi Mushroom),
     was allegedly struck and injured by the semitruck operated by defendant, Derrick
     Roberts, in the course of Roberts’s employment with defendant, National Freight,
     Inc., doing business as NFI Industries, Inc. (NFI). As a result of the collision,
     plaintiff filed in Pennsylvania a workers’ compensation claim against Manfredi
     Mushroom, which led to the execution of a “Compromise and Release Agreement
     by Stipulation” (Agreement) settling the claim. Plaintiff also filed the instant claim
     against defendants in the Grundy County circuit court.

¶2       Thereafter, in the Grundy County circuit court, defendants filed a “Motion for
     Partial Summary Judgment or Summary Determination of a Major Issue,” which
     the circuit court granted. The circuit court determined that the Agreement included
     a judicial admission that prohibited plaintiff from claiming injuries other than a
     right knee strain. The circuit court entered a finding pursuant to Illinois Supreme
     Court Rule 304(a) (eff. Mar. 8, 2016) that there was no just reason to delay
     enforcement or appeal of its order. Plaintiff appealed, and on alternative, collateral-
     estoppel grounds, the appellate court affirmed the circuit court’s order granting
     defendants’ motion. 2020 IL App (3d) 170777, ¶ 19. For the following reasons, we
     vacate the appellate court’s order and remand the cause to the circuit court for
     dismissal.


¶3                                    I. BACKGROUND

¶4                  A. The Pennsylvania Workers’ Compensation Action

¶5       On March 31, 2015, plaintiff filed with the Pennsylvania Department of Labor
     and Industry Workers’ Compensation Office of Adjudication (Pennsylvania Office
     of Adjudication) a workers’ compensation claim against Manfredi Mushroom,
     seeking compensatory damages for the injuries he sustained in the March 6, 2015,
     semitruck collision, which occurred in the course of his employment. On November
     9, 2016, the Pennsylvania Office of Adjudication entered an order adjudicating
     plaintiff’s claims, incorporating the Agreement signed by plaintiff.

¶6      The Agreement stated, in relevant part, as follows:




                                              -2-
            “State the precise nature of [plaintiff’s] injury and whether the disability is
        total or partial.

            Right knee strain. The parties agree that [plaintiff] did not sustain any other
        injury or medical condition as a result of his 3/06/2015 work injury.”

     The “Conclusions of Law” section of the Agreement further stated as follows:

        “[T]he Agreement as referenced of record is appropriately approved as binding
        only on the signing [p]arties, and limited to their respective rights and
        obligations under the [Pennsylvania Workers’ Compensation] Act. This
        [d]ecision is entered without adoption or litigated determination on the merits
        of the matters agreed upon, and is not to alter rights or obligations of any third
        party not a signatory to the Agreement, including any health insurance company
        or governmental agency.”


¶7                                   B. The Instant Action

¶8       On May 5, 2016, plaintiff filed in the Grundy County circuit court a two-count
     complaint alleging negligence against defendants. In count I, plaintiff alleged that
     on March 6, 2015, NFI, through its employee Roberts, breached its duty to exercise
     reasonable care when Roberts negligently operated a tractor-trailer, causing the
     collision and plaintiff’s injuries. In count II, plaintiff asserted the same negligence
     allegations against Roberts individually. Plaintiff complained of and sought
     damages for back, shoulder, and knee injuries resulting from the collision.

¶9       On March 13, 2017, defendants filed the “Motion for Partial Summary
     Judgment or Summary Determination of a Major Issue.” In their motion, defendants
     noted that the Pennsylvania order adjudicating plaintiff’s workers’ compensation
     claim had incorporated the Agreement, which stated that plaintiff had sustained
     only a right knee strain as a result of the collision. Defendants contended that the
     doctrine of collateral estoppel barred plaintiff from asserting that he incurred
     additional injuries beyond a right knee strain, as adjudicated and determined
     pursuant to his workers’ compensation claim. Defendants argued that, pursuant to
     the doctrine of collateral estoppel, they were entitled to judgment as a matter of law
     regarding the nature and extent of the injury plaintiff sustained in the collision.




                                              -3-
       Defendants also argued that plaintiff’s admission in the Agreement amounted to a
       judicial admission that barred plaintiff from contending that he sustained injuries
       other than a right knee strain in the collision.

¶ 10       On April 24, 2017, plaintiff submitted his response to defendants’ motion. In
       plaintiff’s response, he alleged that as a result of the collision, he sustained injuries
       to his knee, lower back, and shoulder. Plaintiff argued that he executed the
       Agreement without litigating the matter and without having incentive to litigate the
       matter. Plaintiff cited the “Conclusions of Law” language in the Agreement, stating
       that the Agreement was “binding only on the signing [p]arties, and limited to their
       respective rights and obligations under” Pennsylvania law and entered “without
       adoption or litigated determination on the merits of the matters agreed upon, and is
       not to alter rights or obligations of any third party not a signatory to the Agreement.”
       Plaintiff argued that the Agreement could only be viewed through the lens of
       Pennsylvania workers’ compensation law, only pertained to the Pennsylvania
       workers’ compensation claim, and did not bar recovery against defendants for
       injuries beyond his right knee strain.

¶ 11       On June 14, 2017, the circuit court granted defendants’ motion. The circuit
       court held that the Agreement’s statement regarding plaintiff’s right knee strain
       constituted a judicial admission that prohibited plaintiff from claiming additional
       injuries. The circuit court rejected defendants’ collateral estoppel argument as a
       basis to grant the motion. The circuit court found no just reason to delay
       enforcement or appeal of the order. Ill. S. Ct. 304(a) (eff. Mar. 8, 2016).

¶ 12       On July 13, 2017, plaintiff filed a motion to reconsider the circuit court’s order.
       Plaintiff argued that on May 16, 2016, prior to his submission of the November 9,
       2016, Agreement, he testified at a deposition that he injured his back, shoulder, and
       knee. Plaintiff argued that this deposition testimony from the Pennsylvania
       workers’ compensation case amounted to new evidence that had not yet been
       discovered, was more akin to a judicial admission than the content of the unlitigated
       Agreement, and justified the circuit court’s granting of his motion to reconsider.
       On October 18, 2017, the circuit court denied the motion to reconsider. The circuit
       court again found no just reason to delay enforcement or appeal of the ruling. Id.

¶ 13      On November 14, 2017, plaintiff filed a notice of appeal. However, on
       November 29, 2017, plaintiff filed in the circuit court a motion for voluntary



                                                 -4-
       dismissal without prejudice. In this motion, plaintiff asserted that the June 14, 2017,
       and October 18, 2017, orders “dismissed any potential claims for injuries” other
       than a right knee strain. Plaintiff moved to voluntarily dismiss, with leave to refile,
       “the remnant of this [c]ause concerning any claims for injuries concerning ‘right
       knee strain.’ ” On December 7, 2017, the circuit court, stating that it had “dismissed
       any potential claims for injuries aside from [a] ‘right knee strain’ pursuant to
       [d]efendants’ Partial Motion for Summary Judgment,” dismissed the cause
       “without prejudice and with leave to re-file.”

¶ 14       On January 3, 2018, plaintiff filed a second notice of appeal, and on January
       25, 2018, the Appellate Court, Third District, consolidated the appeals. On appeal,
       plaintiff argued that the circuit court improperly characterized his statement from
       the separate-but-related action as a judicial admission. Pursuant to a petition for
       rehearing, the appellate court affirmed the circuit court’s order but on a different
       basis. 2020 IL App (3d) 170777, ¶ 19. The appellate court held that plaintiff’s
       contentions of additional injury were barred pursuant to the doctrine of collateral
       estoppel. Id. ¶ 21.

¶ 15       Finding the requirements of collateral estoppel met, the appellate court
       concluded that plaintiff was estopped from seeking compensation for any injury
       beyond the right knee strain referenced in the Agreement. Id. ¶ 32. The appellate
       court further found no unfairness in barring plaintiff from complaining of additional
       injuries because he had the opportunity to pursue those contentions during the
       Pennsylvania workers’ compensation proceedings. Id. ¶ 33. Having resolved the
       appeal on the basis of collateral estoppel, the appellate court did not reach
       defendants’ alternative argument based on judicial estoppel. Id. ¶ 34 n.2.

¶ 16        On March 24, 2021, this court allowed plaintiff’s petition for leave to appeal
       (Ill. S. Ct. R. 315 (eff. Oct. 1, 2019)). This court granted the Illinois Trial Lawyers
       Association and the Workers’ Compensation Lawyers Association leave to submit
       amicus curiae briefs in support of plaintiff’s position. Ill. S. Ct. R. 345 (eff. Sept.
       20, 2010). This court also granted the Illinois Association of Defense Trial Counsel
       leave to submit an amicus curiae brief in support of defendant NFI’s position.




                                                -5-
¶ 17                                       II. ANALYSIS

¶ 18       Initially, we note that on May 6, 2021, defendants filed with this court a motion
       to dismiss the appeal as moot. In the motion, defendants argued that, after the circuit
       court granted their motion for partial summary judgment, the scope of plaintiff’s
       damages for his negligence cause of action was limited to a knee strain injury.
       Defendants argued that, because plaintiff voluntarily dismissed his cause of action
       in the circuit court on December 7, 2017, and did not refile his cause of action by
       December 7, 2018, pursuant to section 13-217 of the Code of Civil Procedure (735
       ILCS 5/13-217 (West 2016) (allowing plaintiff to commence action within one year
       of voluntary dismissal or within remaining period of limitation)), the statute of
       limitations had expired. See id. § 13-202 (two-year period of limitation for
       commencing personal injury action). Defendants argued that as a consequence our
       decision would be advisory and, thus, the appeal should be dismissed as moot.

¶ 19       We took defendants’ motion with this case, and we hereby deny it. However,
       upon review of the record, we have determined that this court lacks jurisdiction, as
       did the appellate court, to address the issue in this appeal. See In re J.B., 204 Ill. 2d
       382, 388 (2003) (if not raised by the parties, reviewing courts have duty to raise at
       any time questions affecting court’s authority to hear a given controversy).

¶ 20       The Illinois Constitution confers on the appellate court jurisdiction to hear
       appeals from final judgments entered in the circuit court. See Ill. Const. 1970, art.
       VI, § 6 (providing that appeals “from final judgments of a Circuit Court are a matter
       of right to the Appellate Court”). The constitution further grants this court the right
       to “provide by rule for appeals to the Appellate Court from other than final
       judgments.” Id. “Accordingly, absent a supreme court rule, the appellate court is
       without jurisdiction to review judgments, orders, or decrees that are not final.”
       Blumenthal v. Brewer, 2016 IL 118781, ¶ 22.

¶ 21      In this case, the circuit court’s order granting defendants’ motion was brought
       before the appellate court pursuant to Illinois Supreme Court Rule 304(a) (Mar. 8,
       2016). Rule 304(a) provides:

           “If multiple parties or multiple claims for relief are involved in an action, an
           appeal may be taken from a final judgment as to one or more but fewer than all
           of the parties or claims only if the trial court has made an express written finding




                                                 -6-
          that there is no just reason for delaying either enforcement or appeal or both.
          *** In the absence of such a finding, any judgment that adjudicates fewer than
          all the claims or the rights and liabilities of fewer than all the parties is not
          enforceable or appealable and is subject to revision at any time before the entry
          of a judgment adjudicating all the claims, rights, and liabilities of all the
          parties.” Id.

¶ 22        Although the circuit court in this case made the written finding required by Rule
       304(a), that finding is not dispositive. See Blumenthal, 2016 IL 118781, ¶ 24. “By
       its terms, Rule 304(a) applies only to final judgments or orders.” Id. “The special
       finding contemplated by the rule will make a final order appealable, but it can have
       no effect on a nonfinal order.” Id. “If the order is in fact not final, inclusion of the
       special finding in the trial court’s order cannot confer appellate jurisdiction.” Id.

¶ 23       “[T]o be considered final and appealable for purposes of Rule 304(a), a
       judgment or order must terminate the litigation between the parties on the merits of
       the cause, so that, if affirmed, the trial court only has to proceed with execution of
       the judgment.” Id. ¶ 25. Although the order need not dispose of all claims presented
       by the pleadings, “it must be final in the sense that it disposes of the rights of the
       parties, either upon the entire controversy or upon some definite and separate part
       thereof.” Id.

¶ 24        Where an order disposes only of certain issues relating to the same basic claim,
       such a ruling is not subject to review under Rule 304(a). In re Marriage of
       Leopando, 96 Ill. 2d 114, 119-20 (1983). In The Carle Foundation v. Cunningham
       Township, 2017 IL 120427, ¶ 1, the plaintiff filed an action to establish that four of
       its properties were exempt from real estate taxation. The circuit court granted the
       plaintiff’s motion for summary judgment on count II of the fourth amended
       complaint, which sought a declaration that the plaintiff’s exemption claims were
       governed by section 15-86 of the Property Tax Code (35 ILCS 200/15-86 (West
       2014) (establishing a charitable use exemption for hospitals)). Carle Foundation,
       2017 IL 120427, ¶ 1. The circuit court entered a finding pursuant to Illinois
       Supreme Court Rule 304(a) (eff. Feb. 26, 2010) that there was no just reason to
       delay enforcement of or appeal from its decision. Carle Foundation, 2017 IL
       120427, ¶ 1. The defendants appealed, and the appellate court reversed the circuit
       court’s judgment. Id. After petitions for leave to appeal were granted, this court




                                                -7-
       vacated the appellate court’s decision on the grounds that it lacked appellate
       jurisdiction under Rule 304(a) and remanded the cause to the circuit court for
       further proceedings. Id.

¶ 25        In Carle Foundation, this court explained that, “[i]n construing and applying
       Rule 304(a), this court has drawn a clear distinction between judgments that dispose
       of ‘separate, unrelated claims,’ which are immediately appealable under Rule
       304(a), and orders that dispose only of ‘separate issues relating to the same claim,’
       which are not immediately appealable under Rule 304(a).” (Emphasis in original.)
       Id. ¶ 15 (quoting Leopando, 96 Ill. 2d at 119); see also In re Marriage of Best, 228
       Ill. 2d 107, 114 (2008). This court clarified that “[t]he reason for this distinction is
       found in the policy considerations that inform Rule 304(a).” Carle Foundation,
       2017 IL 120427, ¶ 15. These considerations include “ ‘discouraging piecemeal
       appeals in the absence of some compelling reason and *** removing the uncertainty
       as to the appealability of a judgment which was entered on less than all of the
       matters in controversy.’ ” Id. (quoting In re Marriage of Lentz, 79 Ill. 2d 400, 407
       (1980)); see also Leopando, 96 Ill. 2d at 119-20 (to interpret Rule 304(a) as
       allowing a party to file separate appeals from adverse judgments as to each issue
       involved in a dissolution proceeding would promote unnecessary piecemeal
       litigation arising out of the same proceeding).

¶ 26       This court in Carle Foundation concluded that the circuit court’s order resolved
       an issue, not a claim. Carle Foundation, 2017 IL 120427, ¶ 18. This court
       determined that rather than disposing of a claim that was separate and distinct from
       plaintiff’s exemption claims, the question posed in count II of the complaint was
       simply an issue that was ancillary to remaining claims pled in the complaint. Id.
       The court thus found that, because the order disposed only of certain issues relating
       to the same basic claims, the ruling was not subject to review under Rule 304(a)
       and the appellate court lacked jurisdiction to review it. Id.

¶ 27       Likewise, we must determine whether the circuit court’s order granting
       plaintiff’s “Motion for Partial Summary Judgment or Summary Determination of a
       Major Issue” disposed of a claim that was separate from and unrelated to the
       negligence claims pled in plaintiff’s complaint or whether it merely resolved an
       issue that was part of or ancillary to those claims. See id. We conclude that the
       circuit court’s order resolved an issue, not a claim.




                                                -8-
¶ 28       The circuit court’s order granting defendants’ motion disposed of an issue, i.e.,
       whether plaintiff’s statement in the Agreement amounted to a judicial admission
       that precluded him from later asserting injuries to his back and shoulder. The circuit
       court’s order did not dispose of plaintiff’s negligence claim against NFI in count I
       or plaintiff’s negligence claim against Roberts in count II of his complaint.
       Plaintiff’s negligence claims against defendants remained pending in the circuit
       court even after the circuit court entered its order limiting plaintiff to allegations
       involving only his knee strain injury. Because the circuit court’s order disposed
       only of a certain issue, i.e., whether plaintiff’s injury allegations were limited by a
       previous judicial admission, which related to the same basic negligence claims, its
       ruling was not subject to review under Rule 304(a). See id. (“ ‘[w]here an order
       disposes only of certain issues relating to the same basic claim, such a ruling is not
       subject to review under Rule 304(a)’ ” (quoting Blumenthal, 2016 IL 118781,
       ¶ 27)).

¶ 29       Instead, the circuit court’s order limiting plaintiff’s injury allegations pursuant
       to his prior judicial admission resolved an issue that was ancillary to plaintiff’s
       negligence claims. Accordingly, permitting this appeal would promote precisely
       the type of piecemeal appeals Rule 304(a) was designed to discourage. See
       Blumenthal, 2016 IL 118781, ¶ 27. Thus, the circuit court’s entry of a Rule 304(a)
       finding in this case was improper, and the appellate court therefore lacked
       jurisdiction to review the circuit court’s order.

¶ 30       The record on appeal and plaintiff’s argument in his reply brief reveal that,
       subsequent to the circuit court’s improper Rule 304(a) finding, plaintiff dismissed
       his action in the circuit court, where jurisdiction remained due to the improper Rule
       304(a) finding. After dismissal, plaintiff failed to refile the action within one year
       pursuant to section 13-217 of the Code of Civil Procedure or within the statute of
       limitations period; therefore, plaintiff’s action remains dismissed. Accordingly, we
       vacate the appellate court’s decision in its entirety and remand this cause to the
       circuit court for dismissal.




                                                -9-
¶ 31                                   III. CONCLUSION

¶ 32      For the foregoing reasons, we hereby vacate the judgment of the appellate court,
       and we remand this cause to the circuit court for dismissal.


¶ 33      Appellate court judgment vacated.

¶ 34      Cause remanded for dismissal.


¶ 35      CHIEF JUSTICE ANNE M. BURKE, concurring in part and dissenting in part:

¶ 36       I agree with the majority that plaintiff’s appeal under Illinois Supreme Court
       Rule 304(a) (eff. Mar. 8, 2016) was improper and, as a result, the appellate court
       lacked jurisdiction and its judgment must be vacated. I disagree, however, with the
       majority’s decision to remand this cause to the circuit court for dismissal. I
       therefore concur in part and dissent in part.

¶ 37       Plaintiff Clifton Armstead was involved in a motor vehicle accident in which
       the truck he was driving for his employer was struck by a vehicle owned by
       National Freight, Inc., doing business as NFI Industries, Inc., and driven by their
       employee, Derrick Roberts. Plaintiff suffered knee and back injuries and underwent
       multiple surgeries.

¶ 38       Plaintiff filed a workers’ compensation claim in Pennsylvania, and he and his
       employer entered into a settlement agreement for $110,000. In the agreement
       plaintiff’s injury was listed as “knee strain.” The settlement agreement also said
       that appellant had not sustained any other injuries. The order approving the
       agreement provided that it was “approved as binding only on the signing Parties
       and limited to their respective rights and obligations under the Act.” The order also
       stated it was “entered without adoption or litigated determination on the merits of
       the matters agreed upon” and was “not to alter rights or obligations of any third
       party not a signatory to the Agreement.”

¶ 39       Plaintiff thereafter filed a two-count complaint in Illinois seeking compensation
       for injuries to his back, shoulder, and knee. Plaintiff’s cause of action sounded in




                                              - 10 -
       negligence. Count I of plaintiff’s complaint set forth a claim of negligence against
       NFI Industries, Inc., and count II set forth a claim of negligence against Roberts.

¶ 40       Defendants moved for partial summary judgment, arguing that (1) the language
       in the Pennsylvania agreement describing the injury constituted a judicial
       admission that limited appellee’s injuries to knee strain or (2) based on collateral
       estopped principles, appellant was barred from seeking damages for any injury
       other than knee strain. The circuit court granted defendants’ motion, finding the
       statement of injury in the release agreement in the Pennsylvania workers’
       compensation case was a judicial admission that appellant’s only injury was “knee
       strain.” The circuit court rejected the collateral estoppel argument.

¶ 41      Rule 304(a) language was then added to the circuit court’s order, and plaintiff
       appealed. Two weeks later, appellant moved—in the circuit court—to dismiss his
       remaining “claim” for right knee strain, which the circuit court granted.

¶ 42       The appellate court did not consider its own jurisdiction. Initially it reversed the
       circuit court, but it later affirmed on rehearing, holding that collateral estoppel
       applied to bar plaintiff from claiming damages beyond “knee strain.” 2020 IL App
       (3d) 170777.

¶ 43       In this court, the majority correctly holds that plaintiff’s Rule 304(a) appeal was
       improper. As the majority explains, the circuit court’s decision regarding the
       preclusive effect of the Pennsylvania workers’ compensation award merely
       resolved an issue that related to plaintiff’s personal injury claims. Since the circuit
       court’s ruling was not a final judgment resolving a claim, it was not subject to
       appeal, and the issuance of the Rule 304(a) finding had no legal effect. Supra ¶¶ 28-
       29.

¶ 44       This same reasoning applies with equal force to plaintiff’s motion to dismiss.
       As noted, while this matter was pending in the appellate court, plaintiff filed a
       motion in the circuit court to voluntarily dismiss a “claim” for right knee strain.
       Supra ¶ 13. However, as this court has made clear, there is no such thing as a
       “claim” for knee strain. Whether plaintiff can recover for a particular bodily injury
       is an issue related to his claims of negligence; it is not itself a claim. Thus, just as
       plaintiff’s appeal was improper, so too was the motion requesting dismissal of a
       “claim” for knee strain. The motion asked for something that simply did not exist.




                                                - 11 -
       The motion was a legal nullity, and neither it nor the circuit court’s order granting
       the motion should be given any effect.

¶ 45       The majority does not acknowledge the legal deficiency of plaintiff’s motion.
       Instead, the majority rewrites it, stating at the conclusion of its opinion that
       “plaintiff dismissed his action in the circuit court.” (Emphasis added.) Supra ¶ 30.
       Based on this mischaracterization of plaintiff’s motion, the majority concludes that
       this cause must be remanded to the circuit court for dismissal. This is clearly
       incorrect. Plaintiff at no time sought dismissal of his entire negligence cause of
       action. Indeed, he could not possibly have intended such a thing, given that he, as
       well as the defendants and the circuit court, all assumed that part of the case was
       on appeal in the appellate court. The majority has rewritten plaintiff’s motion and
       turned it into something plaintiff never intended. There is no justification for taking
       this step.

¶ 46        Moreover, if, as the majority states, plaintiff’s cause of action was dismissed in
       its entirety, then this would necessarily mean that this appeal is moot, since plaintiff
       never moved to refile. Yet the majority holds that the appeal is not moot. Supra
       ¶¶ 18-19. No explanation is given for this inconsistency.

¶ 47       The majority’s rewriting of plaintiff’s motion is unwarranted and
       fundamentally unfair. The parties and the circuit court were operating under the
       false assumption that there were separate “claims” for different bodily injuries. This
       error infected the entire proceedings. Now that the error has been corrected by this
       court, the appropriate thing to do is to vacate the appellate court’s judgment as well
       as the circuit court’s voluntary dismissal order and return this case to the circuit
       court. This would put the parties back to square one and leave intact the circuit
       court’s determination regarding the preclusive effect of the Pennsylvania workers’
       compensation award.

¶ 48      For these reasons, I concur in part and dissent in part.

¶ 49      JUSTICE NEVILLE joins in this partial concurrence, partial dissent.


¶ 50      JUSTICE CARTER took no part in the consideration or decision of this case.




                                                - 12 -